Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-6, 10, 12-15, 18is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prociw (US 20140366505 as referenced in OA dated 10/20/2021).

    PNG
    media_image1.png
    493
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    712
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    567
    791
    media_image3.png
    Greyscale

Annotated Figure 1, 8, and 9 of Prociw (US 20140366505 as referenced in OA dated 10/20/2021)

Regarding claim 1, Prociw discloses a combustor of a gas turbine engine (Paragraph 0014) oriented about an engine axis (The central axis of the gas turbine engine of Paragraph 0014. See Annotated Figure 1; labeled engine axis), the combustor comprising: 
a combustor case (Figure 1; 102 which is also Annotated Figure 8; labeled combustor case which is denoted by dashed lines. Paragraph 0060) extending along a primary combustor centerline (The centerline of the combustor in Figure 1) to convey compressed airflow (Paragraph 0037) from a compressor (The compressor which provides the compressor discharge air of Paragraph 0037) to a turbine section (A gas turbine engine by definition has a turbine. See Cambridge Aerospace Dictionary and American Heritage Dictionary definition of gas turbine.), wherein the combustor case comprises a torch igniter opening (The opening in Figure 8; 108 for 150); 
a combustor liner (The liner forming Figure 1; 104 which is also Figure 8; 116) disposed within the combustor case to define a main combustor zone (The main combustion zone shown in Figure 1); 
at least one fuel nozzle (Figure 1; 106) situated at an upstream end (The upstream end of the combustor liner) of the combustor liner, relative to the primary combustor centerline; and 
a torch igniter (Figure 8; 150) situated partially within the combustor case, the torch igniter comprising: 
a combustion chamber (Figure 9; 156) extending along a torch igniter axis (The dashed dotted line of Figure 9), the combustion chamber having axially upstream and downstream ends (The left and right ends of the combustion chamber shown in Figure 9, respectively) defining a flow direction (The left to right direction) through the combustion chamber with respect to the torch igniter axis; 
a cap (Figure 9; 164, 162, and the structure with 168) defining the axially upstream end of the combustion chamber with respect to the torch igniter axis, wherein the cap is disposed radially outward of the combustor case with respect to the primary combustor centerline (Figure 8 shows the cap being radially outward of the combustor case), and is configured to receive at least one surface igniter (Figure 13; 166) and at least one fuel injector (The fuel nozzle in head block Figure 9; 162. Paragraph 0063); 
a tip (Figure 9; 126) defining the axially downstream end of the combustion chamber with respect to the torch igniter axis, the tip being radially aligned with the main combustor zone (As shown in Figure 1, the tip of the igniter is radially aligned with the main combustor zone, so that using the igniter of Figure 8 would also have the igniter is radially aligned with the main combustor zone), with respect to the primary combustor centerline; 
an annular igniter wall (Annotated Figure 9; labeled ignitor wall and 126) extending along and surrounding the torch igniter axis from the cap to the tip and defining a radial extent (The radial extent of Annotated Figure 9; labeled ignitor wall) of the combustion chamber, the combustion chamber extending radially with respect to the primary combustor centerline from the cap, through the combustor case, to the tip (Figure 8 and 9 show that the combustor chamber extends radially through the combustor case to the tip); 
a structural wall (Annotated Figure 9; labeled structural wall) coaxial with and surrounding the annular igniter wall; and 
an outlet passage (The passage in Figure 9; 126) defined by the annular igniter wall within the tip, wherein the outlet passage is fluidly connected to the combustion chamber; 
wherein the torch igniter is situated within the torch igniter opening such that, during operation of the gas turbine engine: the cap is located outside of the combustor case, the tip is mounted through the combustor liner, and the combustion chamber extends from the cap to the tip, through the combustor case (During operation of the gas turbine engine, the cap is located outside the combustor, the tip is mounted through the combustor liner and the combustion chamber extends from the cap to the tip through the combustor gas.  Figure 8 and 9 show that the combustion chamber extends through the combustor case).
Regarding claim 3, Prociw discloses the invention as claimed. 
Prociw further discloses wherein the tip comprises an elbow (Annotated Figure 3; labeled elbow) between the combustion chamber and the combustor liner.
Regarding claim 4, Prociw discloses the invention as claimed. 
Prociw further discloses wherein the elbow turns 90 degrees (The elbow turns 90 degrees) from the combustion chamber to the combustor liner.
Regarding claim 5, Prociw discloses the invention as claimed. 
Prociw further discloses wherein a flange (The flange for Figure 11; 172) is connected to the combustor case and secures the torch igniter within the torch igniter opening and to the combustor case (Paragraph 0065).
Regarding claim 6, Prociw discloses the invention as claimed. 
Prociw further discloses wherein the tip of the torch igniter is mounted to the combustor liner at the upstream end (Figure 1 shows the outlet of the torch igniter being at the upstream end of the combustor liner, so that outlet, which is defined by the tip, of the igniter of Figure 8 would be placed in a similar location) of the combustor liner with respect to the primary combustor centerline.
Regarding claim 10, Prociw discloses the invention as claimed. 
Prociw further discloses wherein the cap is configured to receive at least three surface igniters (The cap is configured to receive at least three surface igniters).
Regarding claim 12, Prociw discloses a torch igniter (Figure 8; 150) for a combustor of a gas turbine engine (Paragraph 0014), the torch igniter comprising: 
a combustion chamber (Figure 9; 156) extending along a torch igniter axis (The dashed dotted line of Figure 9), the combustion chamber having axially upstream and downstream ends (The left and right ends of the combustion chamber shown in Figure 9, respectively) defining a flow direction (The left to right direction) through the combustion chamber with respect to the torch igniter axis; 
a cap (Figure 9; 164, 162, and the structure with 168) defining the axially upstream end of the combustion chamber with respect to the torch igniter axis, wherein the cap is disposed radially outward of a combustor case (Figure 1; 102 which is also Annotated Figure 8; labeled combustor case which is denoted by dashed lines. Paragraph 0060) of the gas turbine engine with respect to a primary combustor centerline (The centerline of the combustor in Figure 1) along which the combustor case extends, is disposed outside of the combustor case during operation of the gas turbine engine (The cap is outside the combustor case during operation of the gas turbine engine), and is configured to receive at least one surface igniter (Figure 13; 166) and at least one fuel injector (The fuel nozzle in head block Figure 9; 162. Paragraph 0063), wherein the combustion chamber is configured to extend from the cap to a tip (Figure 9; 126) through the combustor case (Figure 8 and 9 show that the combustion chamber extends through the combustor case); 
the tip defining the axially downstream end of the combustion chamber with respect to the torch igniter axis, the tip being radially aligned with a main combustor zone (The main combustion zone shown in Figure 1) defined by a combustor liner (The liner forming Figure 1; 104 which is also Figure 8; 116. Paragraph 0060) of the gas turbine engine (As shown in Figure 1, the tip of the igniter is radially aligned with the main combustor zone, so that using the igniter of Figure 8 would also have the igniter is radially aligned with the main combustor zone), with respect to the primary combustor centerline, wherein the tip is mounted through the combustor liner during operation of the gas turbine engine (The tip is mounted through Figure 8; 116 during operation); 
an annular igniter wall (Annotated Figure 9; labeled ignitor wall and 126) extending along and surrounding the torch igniter axis from the cap to the tip and defining a radial extent (The radial extent of Annotated Figure 9; labeled ignitor wall) of the combustion chamber, the combustion chamber extending radially with respect to the primary combustor centerline from the cap, through the combustor case, to the tip (Figure 8 and 9 show that the combustor chamber extends radially through the combustor case to the tip); 
a structural wall (Annotated Figure 9; labeled structural wall) coaxial with and surrounding the annular igniter wall; and 
an outlet passage (The passage in Figure 9; 126) defined by the annular igniter wall within the tip, wherein the outlet passage is fluidly connected to the combustion chamber; 
wherein the structural wall and the annular igniter wall are configured for a pressure level within the combustor case of the combustor during operation of theFirst Named Inventor: Jason RyonApplication No.: 17/125,072-5- combustor (Functional Language, the structural and annular igniter wall are configured for a pressure level within the combustor case during operation of the combustor because air enters the structural wall as seen in Figure 8), and the torch igniter is configured to be situated partially within the combustor case during operation of the gas turbine engine (Functional Language, the torch igniter is partially situated within the combustor case during operation of the gas turbine engine).
Regarding claim 13, Prociw discloses the invention as claimed. 
Prociw further discloses wherein the tip comprises an elbow (Annotated Figure 3; labeled elbow) downstream of the combustion chamber.
Regarding claim 14, Prociw discloses the invention as claimed. 
Prociw further discloses wherein the elbow turns 90 degrees (The elbow turns 90 degrees) with respect to the torch igniter axis.
Regarding claim 15, Prociw discloses the invention as claimed. 
Prociw further discloses wherein a flange (The flange for Figure 11; 172) is connected to the combustor case of the gas turbine engine and secures the torch igniter within an opening (The opening in Figure 8; 108 for 150) of the combustor case (Paragraph 0065).
Regarding claim 18, Prociw discloses the invention as claimed. 
Prociw further discloses wherein the cap is configured to receive at least three surface igniters (The cap is configured to receive at least three surface igniters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociw in view of Joshi et al (US 4912931 as referenced in OA dated 10/20/2021).
Regarding claim 7, Prociw discloses the invention as claimed.
Prociw further discloses fuel in an outer recirculation zone (The fuel in Annotated Figure 1; labeled outer recirculation zone) of the combustor.
Prociw does not disclose wherein the torch igniter ignites fuel in an outer recirculation zone of the combustor.
However, Joshi teaches a combustor (Figure 1; 13) with a primary combustor centerline (The central axis of Figure 2; 13 which is vertical) of a gas turbine engine (Figure 1; 12, 13, 14) oriented about an engine axis (The central axis of Figure 1; 15), the combustor comprising: 
wherein a torch igniter (Figure 2; 32) with a torch igniter axis (The central axis of Figure 2; 32 which is horizontal) ignites fuel in an outer recirculation zone of the combustor (The igniter causes ignition in both the inner and outer recirculation zones (the inner and outer swirling flows of Figure 4; 42) because the swirls are connected by a flammable mixture between the two, so that a flame in one will propagate to the other).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Prociw wherein the torch igniter ignites fuel in an outer recirculation zone of the combustor as taught by and suggested by Joshi because it has been held that applying a known technique, in this case Joshi’s ignition of both an outer and inner recirculation zone according to the steps described immediately above, to a known device, in this case, Prociw’s combustor, ready for improvement to yield predictable results, in this case igniting fuel within an outer and inner recirculation zone, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification places the torch igniter, so that it causes combustion in both the inner and outer recirculation zones).
Regarding claim 8, Prociw discloses the invention as claimed.
Prociw further discloses fuel in an inner recirculation zone (The fuel in Annotated Figure 1; labeled inner recirculation zone) of the combustor.
Prociw does not disclose wherein the torch igniter ignites fuel in an inner recirculation zone of the combustor.
However, Joshi teaches a combustor (Figure 1; 13) with a primary combustor centerline (The central axis of Figure 2; 13 which is vertical) of a gas turbine engine (Figure 1; 12, 13, 14) oriented about an engine axis (The central axis of Figure 1; 15), the combustor comprising: 
wherein a torch igniter (Figure 2; 32) with a torch igniter axis (The central axis of Figure 2; 32 which is horizontal) ignites fuel in an inner recirculation zone of the combustor (The igniter causes ignition in both the inner and outer recirculation zones (the inner and outer swirling flows of Figure 4; 42) because the swirls are connected by a flammable mixture between the two, so that a flame in one will propagate to the other).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Prociw wherein the torch igniter ignites fuel in an inner recirculation zone of the combustor as taught by and suggested by Joshi because it has been held that applying a known technique, in this case Joshi’s ignition of both an outer and inner recirculation zone according to the steps described immediately above, to a known device, in this case, Prociw’s combustor, ready for improvement to yield predictable results, in this case igniting fuel within an outer and inner recirculation zone, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification places the torch igniter, so that it causes combustion in both the inner and outer recirculation zones).
Regarding claim 9, Prociw discloses the invention as claimed.
 Prociw does not disclose wherein the torch igniter axis is oriented perpendicular to the primary combustor centerline.
However, Joshi teaches a combustor (Figure 1; 13) with a primary combustor centerline (The central axis of Figure 2; 13 which is vertical) of a gas turbine engine (Figure 1; 12, 13, 14) oriented about an engine axis (The central axis of Figure 1; 15), the combustor comprising: 
wherein a torch igniter (Figure 2; 32) with a torch igniter axis (The central axis of Figure 2; 32 which is horizontal),
wherein the torch igniter axis is oriented perpendicular to the primary combustor centerline.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Prociw wherein the torch igniter axis is oriented perpendicular to the primary combustor centerline as taught by and suggested by Joshi because it has been held that applying a known technique, in this case Joshi’s orientation of the torch igniter axis relative to the primary combustor centerline according to the steps described immediately above, to a known device, in this case, Prociw’s combustor, ready for improvement to yield predictable results, in this case orienting the torch igniter in the combustor, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification arranges the torch igniter axis perpendicular to the primary combustor centerline).
Regarding claim 16, Prociw discloses the invention as claimed.
Prociw further discloses fuel in an outer recirculation zone (The fuel in Annotated Figure 1; labeled outer recirculation zone) of the combustor.
Prociw does not disclose wherein the torch igniter ignites fuel in an outer recirculation zone of the combustor.
However, Joshi teaches a combustor (Figure 1; 13) with a primary combustor centerline (The central axis of Figure 2; 13 which is vertical) of a gas turbine engine (Figure 1; 12, 13, 14) oriented about an engine axis (The central axis of Figure 1; 15), the combustor comprising: 
wherein a torch igniter (Figure 2; 32) with a torch igniter axis (The central axis of Figure 2; 32 which is horizontal) ignites fuel in an outer recirculation zone of the combustor (The igniter causes ignition in both the inner and outer recirculation zones (the inner and outer swirling flows of Figure 4; 42) because the swirls are connected by a flammable mixture between the two, so that a flame in one will propagate to the other).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Prociw wherein the torch igniter ignites fuel in an outer recirculation zone of the combustor as taught by and suggested by Joshi because it has been held that applying a known technique, in this case Joshi’s ignition of both an outer and inner recirculation zone according to the steps described immediately above, to a known device, in this case, Prociw’s combustor, ready for improvement to yield predictable results, in this case igniting fuel within an outer and inner recirculation zone, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification places the torch igniter, so that it causes combustion in both the inner and outer recirculation zones).
Regarding claim 17, Prociw discloses the invention as claimed.
Prociw further discloses fuel in an inner recirculation zone (The fuel in Annotated Figure 1; labeled inner recirculation zone) of the combustor.
Prociw does not disclose wherein the torch igniter ignites fuel in an inner recirculation zone of the combustor.
However, Joshi teaches a combustor (Figure 1; 13) with a primary combustor centerline (The central axis of Figure 2; 13 which is vertical) of a gas turbine engine (Figure 1; 12, 13, 14) oriented about an engine axis (The central axis of Figure 1; 15), the combustor comprising: 
wherein a torch igniter (Figure 2; 32) with a torch igniter axis (The central axis of Figure 2; 32 which is horizontal) ignites fuel in an inner recirculation zone of the combustor (The igniter causes ignition in both the inner and outer recirculation zones (the inner and outer swirling flows of Figure 4; 42) because the swirls are connected by a flammable mixture between the two, so that a flame in one will propagate to the other).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Prociw wherein the torch igniter ignites fuel in an inner recirculation zone of the combustor as taught by and suggested by Joshi because it has been held that applying a known technique, in this case Joshi’s ignition of both an outer and inner recirculation zone according to the steps described immediately above, to a known device, in this case, Prociw’s combustor, ready for improvement to yield predictable results, in this case igniting fuel within an outer and inner recirculation zone, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification places the torch igniter, so that it causes combustion in both the inner and outer recirculation zones).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociw in view of Howell et al (US 6952927 as referenced in OA dated 3/23/2022).
Regarding claim 11, Prociw discloses the invention as claimed.
Prociw does not disclose wherein the torch igniter is positioned between two fuel nozzles of the combustor.
However, Howell teaches a combustor (Figure 1; 16) of a gas turbine engine (Figure 1; 10) oriented about an engine axis (Figure 1; 12), the combustor comprising
an igniter (Figure 2; 52) positioned between two fuel nozzles of the combustor (Figure 2 shows 52 between two 50 while Figure 5 shows 52 between two 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Prociw wherein the torch igniter is positioned between two fuel nozzles of the combustor as taught by and suggested by Howell because it has been held that applying a known technique, in this case Howell’s location of an igniter with respect to the fuel nozzles of the combustor according to the steps described immediately above, to a known device, in this case, Prociw’s combustor, ready for improvement to yield predictable results, in this case igniting fuel in a combustor, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification places the igniter between two fuel nozzles of Prociw).

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Prociw Figure 8; 108 and 116 correspond to Figure 2; 108 and 116, respectively, since Paragraph 0060 of Prociw states that 150 is configured and adapted for integration into system 100.  Examiner respectfully disagrees.  The Examiner understands Applicants argument as using Figure 8 in Figure 2 like the Argument Annotated Figure below or something similar.

    PNG
    media_image4.png
    407
    598
    media_image4.png
    Greyscale

Argument Annotated Figure

Doing so is unwanted because the ignitor assembly has two instances of 126 (the one shown in Figure 2 and Figure 8), so that Figure 8; 126 would not feed the gas turbine combustor, see Paragraph 0048 and 0060, but the ignitor assembly.  Also, Figure 2; 116 would not be a combustion chamber, but another exhaust passage since Figure 8; 126 is an exhaust tube that carries combustion gases, see Paragraph 0044.  
 The statement that 150 is configured and adapted for integration into system 100 in Paragraph 0060 of Prociw means that the igniter assembly of Figure 2; 100 is replaced with Figure 8; 150.  Thus, Annotated Figure 9; labeled igniter wall is Figure 2; 116 because both are the combustion chambers of the igniter assemblies and Annotated Figure 9; labeled structural wall is Figure 2; 108 because both provide air to the combustion chambers of the igniter assemblies.  Furthermore, Figure 8; 108 is referred to as a “high-pressure combustor casing” in Paragraph 0060 which is close to Figure 2; 102 being referred to as “a high-pressure casing”.  Likewise, Figure 8; 116 is referred to as a “combustor casing” in Paragraph 0060 which is close to Figure 2; 104 being referred to as a “combustor”.  Even further still, Figure 6 and 7 are different embodiments which show the igniter assemblies being mounted to a high-pressure casing 202 and a combustor 204.  In a similar manner to the embodiment shown in Figure 6 and 7, Figure 8 and 9 would mount to Figure 2; 102 and 104.  
When Annotated Figure 9; labeled igniter wall is Figure 2; 116 and Annotated Figure 9; labeled structural wall is Figure 2; 108, Prociw discloses each and every claim limitations of claim 1 and 12 as described in this OA.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hicks et al (US 20200348024 as referenced in OA dated 10/20/2021) teaches in Figure 4 and Paragraph 0080 that an ignitor ignites both the inner and outer recirculation zones.
Patel (US 20180356095 as referenced in OA dated 10/20/2021) describes in Paragraph 0005, 0039 and Figure 1 that the liners are the cylindrical walls of the combustion chamber while the dome is the front wall of the combustion chamber.
Moniz et al (US 20180172271 as referenced in OA dated 10/20/2021) describes in Paragraph 0028 and Figure 2 that the liners are the cylindrical walls of the combustion chamber while the dome is the front wall of the combustion chamber.
Nath et al (US 20180010795 as referenced in OA dated 10/20/2021) describes in Paragraph 0024 and Figure 2 that the liners are the cylindrical walls of the combustion chamber while the dome is the front wall of the combustion chamber.
Strenger (US 4194358 as referenced in OA dated 3/23/2022) shows it is known for an igniter of a gas turbine engine combustor to be between two fuel nozzles.
Zelina et al (US 20020162333 as referenced in OA dated 3/23/2022) shows in Figure 4 outer and inner recirculation zones.
Crosby (US 5640841 as referenced in OA dated 3/23/2022) shows in Figure 5 outer and inner recirculation zones.
Wood (US 3898797 as referenced in OA dated 3/23/2022) shows in Figure 1 outer and inner recirculation zones.
Jennings et al (US 20180058224 as referenced in OA dated 3/23/2022) shows in Figure 1 a gas turbine engine with an engine axis.
Barton et al (US 20180058331 as referenced in OA dated 3/23/2022) shows in Figure 1 a gas turbine engine with an engine axis (the central axis of the shaft).
Takamura et al (US 20180051710 as referenced in OA dated 3/23/2022) shows in Figure 1 a gas turbine engine with an engine axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741